                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

JAMES STUART and CAREDA L.
HOOD, individually and on behalf
of all others similarly situated                                                                    PLAINTIFFS


v.                                          Case No. 4:14-cv-4001


STATE FARM FIRE AND CASUALTY
COMPANY
                                                                                                   DEFENDANT

                                                     ORDER

        Before the Court is Plaintiffs’ Notice of Withdrawal of Motion for Partial Summary

Judgment. (ECF No. 197). The Court construes the notice as a motion to withdraw the motion

for partial summary judgment. 1 Defendant has not filed a response and the time to do so has

passed. The Court finds the matter ripe for consideration.

        On April 25, 2019, Plaintiffs filed a motion for partial summary judgment. (ECF No. 185).

On May 20, 2019, Defendant filed a notice, stating that certain information provided to Plaintiffs

during discovery may be inaccurate in light of newly uncovered evidence. Defendant’s notice

provides further that it is investigating the extent of the inaccuracies and will be providing

supplemental discovery to Plaintiff.

        On May 21, 2019, Plaintiffs filed the instant motion, stating that they wish to withdraw

their motion for partial summary judgment, which relies in part on the inaccurate data discussed

above. Plaintiffs state that they will resubmit their motion for partial summary judgment with any


1
 The Local Rules do not contemplate a party’s filing being withdrawn simply by operation of the party filing a notice
of withdrawal. However, even if such a mechanism existed, Plaintiffs’ notice of withdrawal did not have its intended
effect, as their motion for partial summary judgment was not withdrawn by the Clerk of Court and remains pending.
For clarity of the docket, the Court issues this order.
necessary modifications after receiving the revised information from Defendant.

       Upon consideration, the Court finds that good cause has been shown for the motion.

Accordingly, Plaintiffs’ motion (ECF No. 197) is hereby GRANTED. Plaintiffs’ motion for

partial summary judgment (ECF No. 185) is hereby WITHDRAWN, with leave to refile after

Plaintiffs have received any necessary supplemental discovery.

       IT IS SO ORDERED, this 6th day of June, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               2
